The following order was filed February 12, 1932:
Per Curiam.
The mandate of the United States supreme court upon appeal to review the judgment of this court in the above entitled cause having been received by the clerk of this court, on motion of the attorneys for the appellants it is ordered and adjudged that said mandate be filed and entered in this court, and that pursuant to the mandate thereof the judgment entered in this court in the above entitled cause on November 11, 1930 (202 Wis. 493, 233 N. W. 100), affirming the judgment of the circuit court for Marathon county therein, be and the same is in all things vacated and set aside.
It is further ordered and adjudged that the judgment of the circuit court for Marathon county appealed from be, and the same is hereby, reversed with costs in favor of the appellants and against the respondent Marathon ’ county, and that this cause be, and the same is hereby, remanded to the said circuit court with directions to reverse that part of the judgment affecting income subsequent to October 22, 1927, and to render judgment in favor of appellants .in accordance with the opinion of the United States supreme court in Hoeper v. Wisconsin Tax Comm. 284 U. S. 206, 52 Sup. Ct. 120.